Sprague, J.,
delivered the opinion of the Court.
There is no substantial conflict in the evidence tending to establish the character of plaintiffs’ possession at the date of the alleged forcible entry of defendant. Such evidence clearly establishes that the lands had never been inclosed by plaintiffs, or those under whom they claim, and at or within five days of the date of the alleged entry of defendant, plaintiffs had not such possession of the one hundred and sixty acres entered upon by defendant as would authorize them to maintain an action for forcible or unlawful entry and detainer.
Furthermore, there is an entire absence of evidence tending to establish that defendant exercised or threatened force of any character in obtaining or continuing his possession.
The judgment and order denying a new trial must, therefore, be reversed, and the cause remanded.
So ordered.